Citation Nr: 0809361	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the right hand. 

2.  Entitlement to service connection for cold injury 
residuals of the left hand.  

3.  Entitlement to service connection for bilateral pes 
planus and hallux valgus.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to 
April 2000 and from June 2002 to October 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Residuals of a cold injury to the right hand was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 

3.  Residuals of a cold injury to the left hand was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service.

4.  Bilateral pes planus and hallux valgus existed prior to 
service and the evidence does not demonstrate that such 
underwent an increase in the underlying pathology or were 
otherwise aggravated by service or a service connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold injury to the 
right hand is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for residuals of a cold injury to the 
left hand is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  Service connection for bilateral pes planus with hallux 
valgus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Prior to his first period of service, the veteran was 
afforded an examination in February 1999, at which time he 
was diagnosed with moderate hallux valgus as well as an arch 
disorder.  Upon his entry into service in September 1999, the 
February 1999 enlistment physical examination was reviewed, 
and the veteran was determined to be fit for service.  
Outpatient treatment records from February 18, 2000 reflect 
an assessment of painful bunions and flatfeet of 2 years' 
duration.  He was found to be not qualified for airborne 
school, and separation from service due to his feet was 
recommended.  A Physical Standards Board proceeding in 
February 2000 diagnosed him with significant hallux 
abductovalgus with bunion deformity of both feet.  As a 
consequence, he was then recommended for separation.  The 
examiner commented that the disorder existed prior to service 
and was not aggravated by service.  

The veteran sought to reenlist in March 2002, initially 
supporting his petition with a letter from a private 
physician dated in March, indicating that he was free of 
bunions as well as from flatfeet and that he had no foot 
problems that precluded any activities.  Pre service medical 
evaluation of March 15, 2002 noted that the veteran still had 
severe hallux valgus, that he was permanently disqualified, 
and that a waiver was not recommended.  After submitting a 
second letter dated in April 2002 from the same private 
physician, the veteran was afforded an enlistment physical on 
April 19, 2002.  Moderate hallux valgus was noted along with 
mild pes cavus and bilateral bunions; a physical profile for 
his lower extremities was designated "3".  He requested a 
waiver, which was granted by the command surgeon, and his 
physical profile code was changed from "3" to "1".  He was 
readmitted to service, and, in November 2002, was assessed 
with "mild" hallux valgus.  A November 20, 2002 note 
reflects that past history of foot pain was then resolved.  
In January 2003, the veteran was seen for a left ankle 
sprain.  

The veteran was wounded in his left knee by an improvised 
explosive device (IED) in Iraq.  On his Medical Board 
separation examination of May 2004, he was assessed with 
bilateral hallux valgus, asymptomatic, EPTS.  On his 
separation examination, he denied any then current foot 
pathology and his feet were evaluated at level "3" on 
discharge.  

Although the veteran asserts that he sustained cold injuries 
and/or frostbite to his hands in service, service treatment 
records, including a medical examination of November 20, 
2002, are entirely silent as to complaints, findings, 
treatment or diagnoses relating to any such disorder.  In 
addition, when the veteran was last separated from service, 
his separation examination of May 2004 listed several 
disorders but was entirely silent as to any pertinent 
complaints, findings or diagnoses relating to any cold 
injury.

The veteran was afforded a VA podiatry examination in April 
2005.  Physical examination revealed a moderate to severe 
hallux valgus, and bilateral pes planus.  

The veteran was also afforded a general medical examination 
in April 2005, and he acknowledged that there are no service 
treatment records pertaining to his claimed cold injury 
residuals because he did not seek treatment.  Moreover, he 
indicated that his cold injury was sustained in the winter or 
2001-2002, which the Board observes was at a point in time 
when he was not on active duty.  After completing the 
physical examination, the examiner diagnosed possible 
frostbite injury but added the comment "there is no evidence 
to substantiate this claim."


Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


Analysis

Cold Injuries

A review of the veteran's service treatment records is 
entirely negative for any complaints or findings regarding 
cold injury to either the hands or the feet. Silence in 
service treatment records and the normal findings on the 
veteran's separation examination constitute negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The November 20, 2002 and May 2004 service examinations are 
entirely silent as to complaints, findings, treatment or 
diagnoses relating to any such disorder.  The record evidence 
is considered more probative and weighs heavily against the 
claims.  In addition the April 2005 examination diagnosed 
only a possible frostbite injury and even that was noted 
without evidence to substantiate the claim.

Under the circumstances and after consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002).   

Bilateral Pes Planus and Hallux Valgus

In this case, the record demonstrates that the veteran's 
bilateral pes planus and hallux valgus preexisted service and 
he is not entitled to the presumption of soundness.  It is 
undisputed that the veteran's separation from his first 
period of service was predicated on his being medically 
disqualified, i.e. permanent foot disorders that preexisted 
service and were not aggravated by military service.  
Although letters from a private physician suggest that 
somehow these disorders were alleviated upon his application 
for his second period of service, separate medical 
examinations reflect the presence of such disorders that were 
severe such that his PUHLES 3 designation rendered him only 
borderline qualified for service.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  Given the several examinations prior to 
entrance into his second period of service together with 
pertinent findings during the second period of service, the 
Board considers the waiver granted by the command surgeon as 
nothing more than an accommodation rather than a medical 
testament to the absence of foot disorders.  

The Board additionally observes that there were no 
complaints, findings or treatment for exacerbations of the 
veteran's bilateral pes planus and/or hallux valgus during 
his second period of service.  Moreover, his feet were 
assessed at the "3" level both on entrance and separation.  
Accordingly, the presumption of soundness is not warranted in 
this case and, moreover, there is no basis for a claim on 
account of aggravation because there was no increase in 
disability during service.  

The Board also observes that service connection has been 
established for bilateral ankle sprains, bilateral plantar 
fasciitis as well as for a left knee shrapnel wound.  
However, the evidence does not demonstrate the such disorders 
have any effect whatsoever on the veteran's preexisting 
hallux valgus and pes planus.  

Therefore, in view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's foot disorder 
preexisted his entry into active service and was not 
aggravated during his service.  See VAOGCPREC 3-2003.  The 
competent medical evidence of record preponderates against 
the veteran's claim of entitlement to service connection for 
bilateral pes planus and hallux valgus.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    


ORDER

Service connection for residuals of a cold injury to the 
right hand is denied.  

Service connection for residuals of a cold injury to the left 
hand is denied.  

Service connection for bilateral pes planus and hallux valgus 
is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


